UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #
DATEFILED: 7? //@/i@

 

COMTECH TELECOMMUNICATIONS
CORP.,

Plaintiff,
-\y-
VIDEODOC TECHNOLOGIES, LTD.,

Defendant.

 

CERTIFICATE OF MAILING

Case No.: 19-cv-6694 (RA) (KP)

 

 

I hereby certify under the penalties of perjury that on the 13th day of September, 2019, I

served: VideoDoc Technologies, Ltd., c/o International House, 1-6 Yarmouth Place, London,

W1J 7BU, one (1) copy of the Amended Complaint, by Federal Express 7761 8647 9750, to the

individual of the foreign state, pursuant to the provisions of FRCP 4(f)(2)(c)(ii).

Dated: New York, New York
September 13, 2019

Rusy J. KRAJICK
CLERK OF COURT

 

ae

Gordana Peter /
Deputy Clerk’

 

 
